        Case 1:18-cr-00673 Document 118 Filed on 03/19/19 in TXSD Page 1 of 1
                                                                                 United States District Court
                                                                                   Southern District of Texas

                                                                                      ENTERED
                                                                                     March 19, 2019
                           UNITED STATES DISTRICT COURT
                                                                                   David J. Bradley, Clerk
                            SOUTHERN DISTRICT OF TEXAS
                              BROWNSVILLE DIVISION

UNITED STATES OF AMERICA                        §
                                                §
VS.                                             § CRIMINAL NO. 1:18-CR-673-01, 02, 03, 04
                                                §
MARCO PESQUERA                                  §
NORMA LINDA VEGA                                §
SAUL ATKINSON                                   §
GWENDOLYN SALDIVAR                              §

                                           ORDER

         The Court has considered U.S. Probation’s request for extension of time to
complete the Presentence Investigation Report. Counsel for each party has indicated no
opposition to the request. Accordingly, the Court grants the request and it is ORDERED
that:
         1) The investigation report and preparation of the pre-sentence report is to be
            completed by April 29, 2019.

         2) Counsel shall file objections in writing to the report (including the alleged facts
            of the offense and applicability to the sentencing guidelines) by May 13, 2019.
            If there is no objection, likewise a statement signed by Counsel and the
            Defendant shall be filed.

         3) After further investigation the pre−sentence officer shall submit a final report
            by May 28, 2019.

         4) This case is set for sentencing hearing on June 18, 2019 at 08:30 a.m.

         SIGNED this 19th day of March, 2019.


                                                ___________________________
                                                Fernando Rodriguez, Jr.
                                                United States District Judge
